DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 10, 2020 have been fully considered but they are not persuasive. Applicant has amended Claims 7, 8, 11 and 12 to replace the term “positioning sensor” with “coordinate setter”  Applicant has further amended Claim 7 such that “…and a positioning action of the print head is completed when the positioning point is sensed by the coordinate setter, wherein the maintenance station is a cleaner used to clean and maintain an ink nozzle of a 2D printer for keeping the ink nozzle wet…” and that the compensation movement for print head in step e) comprises: “… making the positioning point to leave the coordinate setter.” No matter added.
Applicant’s arguments appear to be on the following grounds:
35 U.S.C. § 112(b) rejections: 
Applicant, by including the maintenance station as a cleaner to clean and maintain the ink nozzle of a 2D printer for keeping it wet, submits that the maintenance station is known by the skilled person in the art that is related to the 2D printer technical field. Because the maintenance station is a well-known element, the skilled person in the art may understand the structure and act of the maintenance station in the claimed invention and, therefore, the claim language is definite. 

35 U.S.C. § 103 rejections
Applicant has amended Claim 7 to add the limitation to step b) that the initial position for the 2D and 3D nozzles have the relative coordinates of each one set respectively to the print platform. Applicant then argues that the secondary reference, Bas (US 9,522,530), fails to disclose this feature. Bas instead uses a movable drop sensor with the coordinate set by a controller to the position of specific nozzle(s) on a bar used in page-wide array, which is different from Claim 7 whereby the coordinate of the print head is set according to the x-y coordinate of the positioning sensor (coordinate setter). Bas teaches that the drop sensor is movable and is aligned to each nozzle.  This is contrary to Claim 7, which sets a relative coordinate of the 2D nozzle with respect to the print platform, as well as to set a relative coordinate of the 3D nozzle with respect to the print platform.  Bas positions the drop sensor based on an offset but does not position the nozzles based on two location offsets as disclosed in amended Claim 7. 
These arguments are not persuasive for the following reasons:
Examiner maintains that Claims 7-9 and 11-12 rejected under 35 U.S.C § 112(b) as being indefinite because the claim limitation “maintenance station” does not have an adequate structure disclosed in the written description of the application. Therefore, previous arguments are maintained.
Applicant’s replacement of the term “positioning sensor” with the term “coordinate setter” does not change the lack of written description disclosure as to a corresponding structure. While the term “coordinate setter” is not explicitly stated in the written description, Applicant’s assertion that this is equivalent to the original term “positioning sensor” as supported by paragraph [0037]  of the instant case (see also page 2 of Applicant Arguments/Remarks) does not change the effect of the original rejection under 35 U.S.C. § 112(b).
As to the arguments for the rejection under 35 U.S.C. § 103 based on amended Claim 7, these are moot because the arguments do not apply in the same way to the references being used in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "maintenance station"  in Claims 7, 9 and 11 and “coordinate setter” in Claims 7, 8, 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 7-9 and 11-12 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the application the inventor regards as the invention.
Claim limitation “maintenance station” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses that the maintenance station  ...” is used to clean and maintain the ink nozzle to keep the ink nozzle wet…”(paragraph [0025]), and the drawing reference – 3 indicates a rectangular outline only but provides no further structure to indicate its functionality. 
Claim limitation “coordinate setter” (interpreted as being equivalent to a “positioning sensor”) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses “….the 3D printer 1 performs positioning for the print head (namely, setting the coordinate for the print head 12) when printing starts (namely, the 3D printer 1 enters working status – paragraph [0036]) identified as the positioning sensor – 21 in paragraph [0036]). The specification also discloses that “During positioning, the 3D printer 1 moves the print head 12 to the coordinate of the positioning sensor (for example, the positioning sensor arranged on the print head has coordinates of [0, 0].” The disclosure goes further to state that there are a plurality of these positioning sensors – identified as actually “coordinate setters” from page 2 of Applicants Arguments/Remarks – (Fig. 2 paragraph [0022] first and second positioning sensors – 21, 22) however, as in the case of the maintenance station, these references indicate a rectangular outline only and provide no further structure to indicate its structure and/or identity. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0059491) in view of Bas (US 9,522,530) and further in view of Ochi (US 2018/0207859).
Regarding Claim 7, Lee discloses a method for a control print head of a 3D printer (abstract), the method applied to a 3D printer comprising a print platform (abstract), a print head having a 2D nozzle and a 3D nozzle (Fig. 1 paragraph [0008] first and second nozzles configured to feed, respectively, a first forming material and a second forming material) and a coordinate setter (Fig. 3A paragraphs [0029] [0030] degrees of the offsets of the first nozzle 121 and the second nozzle 122 are obtained by observing a plurality of  correlation structures of the testing three-dimensional object), the method comprising: a) controlling the print head to move toward a printing home location and controlling the positioning point when the 3D printer enters a working status (Figs. 4, 7 paragraphs [0033] [0036] each of the correlation structures has a relative position relationship that differs from each other according to calibration model information; compensation parameters correlated to X and Y coordinates), however, while Lee teaches the controlling of these positioning points for the first and second nozzles as best compensation parameters as to reference printing coordinates of the first or second nozzles based on a joint level between a first second sub-structure (abstract), Lee does not teach a coordinate setter used to perform initial position to the entire printing module by sensing a positioning point on the module. 
In the same field of endeavor, printing apparatus, Bas teaches a printing apparatus, including page wide array (1: 47-49) whereby a plurality of nozzles that are monitored to determine ones that do not work (1: 5-10) and that a print head has nozzles with a coordinate setter and a positioning point such that each nozzle has a location offset with respect to the positioning point (7: 59-62). 
Moreover, Bas teaches a plurality of drop sensors that set coordinates (Fig. 3 3:26-27 the drop sensor 17 may be positioned at a predetermined position relative to the nozzles) that are fixedly arranged and correspond to a fixed x-y coordinate (Fig. 13 10: 8-17 optical drop sensor – 17 light emitting device – 17A  light receiving device – 17B) in order to determine an offset between a predetermined position of a drop sensor for a given nozzle and the determined actual position of that nozzle (Fig. 10 7:53-64 drop sensor – 17) such that a current coordinate of the print head is set as the x-y coordinate of a coordinate setter when the positioning point of the print head is sensed by the coordinate setter (10: 58-64  the controller – 18), which can be also calculated for a plurality of nozzles and creates a sensor profile. – 50 (containing a plurality of nozzle location characteristics may conduct a plurality of peak to peak measurements for a plurality of nozzles (10:60-64). However, Bas does not disclose a controlled print head moving toward a maintenance station and entering a non-working status followed by a compensation step nor respectively setting relative coordinates of the 2D and 3D nozzles. 
In the same field of endeavor, a method for producing a three-dimensional object, Ochi teaches d) controlling the print head to move toward the maintenance station (Fig. 1, paragraphs [0060] [0061] maintenance mechanism – 20) and moving the 2D nozzle to enter a working zone of the maintenance station for maintenance (paragraph [0075]) and making the positioning point to leave the coordinate setter (paragraph [0076] referring to paragraph [0075] position controller 30 may not necessarily be provided). Ochi further teaches that, based on a positioning point, a controller respectively sets a relative coordinate of the 2D nozzle and the 3D nozzle with respect to the print platform (Figs. 1, 3 paragraphs [0074] [0080] position controller – 30, head – 1 support platform – 10 any other configuration is possible insofar as the head 1 and the ejection target move relative to each other). Ochi further discloses that a positioning action of the print head is completed when the positioning point is sensed by the coordinate setter (Figs. 1, 3 paragraph [0074] position controller 30 is for controlling variations of the distance between the nozzle checker 3 and the ink ejecting surface of the head 1 within a predetermined distance even while the head 1 has moved), wherein the maintenance station is a cleaner used to clean and maintain an ink nozzle of a 2D printer for keeping the ink nozzle wet (Fig. 1 paragraph [0061] The maintenance mechanism 20 causes the nozzle checker 3 to check the head 1 accommodated in the maintenance mechanism 20, and/or causes the cleaner 5 to clean the head 1 accommodated in the maintenance mechanism 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Lee to incorporate the teachings of Bas and Ochi whereby a method for controlling the print head having a 2D and 3D nozzle as to compensation parameters as taught by Lee, would also recognize that a coordinate setter for controlling of the position of the printhead nozzles, as taught by Bas, could be applied to controlling the print head moving toward a maintenance station to enter a non-working status, as taught by Ochi. It would then be obvious to apply a compensation movement for the print head based on this location offset, from the coordinate setter corresponding to a fixed x-y coordinates set by this sensor when the positioning point of a print head is sensed by this sensor, as taught by Bas, which would include the movement of the 2D nozzle to the maintenance station for maintenance for cleaning, as taught by Ochi. This person with ordinary skill in the art would consider this coordinate setter arrangement controlling the positioning point of the print determining a location offset for compensation, because the resulting print job is correctly executed and results in the desired print (Bas 1: 55-61). Moreover, this maintenance/nozzle checking step ensures that suitable amounts of droplets ejected from the cleaned head will enable at least a partial recovery from the adverse effect caused by an abnormal nozzle (Ochi, paragraph [0011]).
Regarding Claim 8, the combination of Lee, Bas and Ochi disclose all the limitations of Claim 7 and Bas further discloses that the printing home location is defined on the coordinate setter (Fig. 3 Col. 3 lines 26-29 predetermined position – 33).
Regarding Claim 9, the combination of Lee, Bas and Ochi disclose all the limitations of Claim 7 and Ochi further discloses that the method of Claim 7 further comprises: f) determining whether the working status is resumed (paragraphs [0067] [0068] nozzle check controller – 4); g) continually performing maintenance for the 2D nozzle by the maintenance station before resuming the working status (paragraph [0133]) ; and h) repeating step a) to step e) after resuming the working status (paragraph [0023]).
Regarding Claim 10, the combination of Lee, Bas and Ochi disclose all the limitations of Claim 7 and Lee further discloses the method of Claim 7 wherein the location offsets comprises a transversal offset with respect to an x-axis of the print platform and a longitudinal offset with respect to a y-axis of the print platform (Fig. 2B, paragraph [0029]).
Regarding Claim 11, the combination of Lee, Bas and Ochi disclose all the limitations of Claim 7 and both Bas and Ochi further disclose the method of Claim 7 wherein the coordinate setter is arranged in the maintenance station (Ochi, paragraph [0075]) and the printing home location is defined on the coordinate setter (Bas, Fig. 3 Col. 3 lines 26-29 predetermined position – 33).
Regarding Claim 12, the combination of Lee, Bas and Ochi disclose all the limitations of Claim 7 and Lee, Bas and Ochi further disclose the method of Claim 7 wherein the 3D printer further comprises a second coordinate setter, the coordinate setter is arranged in the maintenance station (Ochi, , paragraph [0075]) and the second coordinate setter is arranged on the print platform (Bas, see Figs. 13, 14); the printing home location is defined on the second coordinate setter (Bas, Col. 3 lines 26-29, predetermined position – 33); wherein in step a), the 3D printer is configured to control the print head to move toward the printing home location (Bas, Fig. 3 Col. 4 lines 40-46 controller calculates offset between predetermined position and actual position) and to control the second coordinate setter to sense the positioning point when the 3D printer enters the working status (Lee, Fig. 7 paragraph [0048] Step S740).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742